Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Per Applicant’s Preliminary Amendment 5/4/21
Claims 1-20 are canceled.
Claims 21-40 have been newly added.
Claims 21-40 are pending.

Claim Rejections - 35 USC § 103
I.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 21-26, 30-35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over DIXON et al (US 2014/0115039) in view of KUCERA (US 2018/0020065). 

a.	Per claim 21, DIXON et al teach computer-implemented system for live analysis of virtual server logs, the system comprising: 
a memory storing instructions [paras 0017-18, 0020]; and 

at least one processor [paras 0011-12] configured to execute the instructions to perform operations comprising: 

receiving a plurality of requests sent by devices [paras 0018, 0020—requests received from a plurality of requests sent by devices];
 
comparing an exposure ratio to a range, the exposure ratio being based on a first test version and a second test version [paras 0019-21, 0028—comparing versions based on tracked request in the different versions]; and

directing a request to a default test version in response to determining the exposure ratio is outside of the range [paras 0025 and 0028-29—directing requests to a specific version in response to the comparison].

DIXON et al teach the limitation as applied above, yet fail to explicitly teach log entries associated the requests and versions, with the first amount of log entries associated with the first test version and the second amount of log/database entries associated with the second test version. However, KUCERA teaches memory that stores instructions for a test manager that tracks and logs the requests, and user token corresponding to a range associated with the test versions [paras 0007-8, 0018-19, 0034, 0044, 0109], then directing requests to a default test version outside of range [paras 0019-22, 0026].
3
8It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of DIXON et al and KUCERA for the purpose of implementing the analysis of requests that have been logged as entries in a memory to compare the ratio of requests associated with the different test versions, for directing requests/traffic to an appropriate test version.
Claims 30 and 39 contain limitations that are substantially equivalent to the limitations of claim 21 and are therefore rejected under the same basis.
b.	Per claim 22, DIXON et al and KUCERA teach the system of claim 21, KUCERA further teach wherein the operations further comprise: parsing the received plurality of log entries; and for each log entry of the plurality of log entries, retrieving a portion of a received test data associated with the test version [paras 0037-40, 0062—parsing and retrieving a token and test data associated with the test version].  
Claim 31 contains limitations that are substantially equivalent to the limitations of claim 22 and are therefore rejected under the same basis.
c.	Per claim 23, DIXON et al and KUCERA teach the system of claim 22, KUCERA further teach wherein the test data comprises at least one of a timestamp, virtual server identifier, user identifier, device type, error code, or event type [paras 020-21, 0028-29, 0039, 0055, 0066—mapping identifiers, time and user identifier; DIXON et al: paras 0006—identification based on user, device].  
Claim 32 contains limitations that are substantially equivalent to the limitations of claim 23 and are therefore rejected under the same basis.
d.	Per claim 24, DIXON et al and KUCERA teach the system of claim 21, KUCERA further teach wherein the plurality of log entries are stored in a database with comprising user identifiers stored in association with remaining items of a corresponding log entry [paras 0034, 0060, 0062—storing mapping identifiers in a database].  
Claim 33 contains limitations that are substantially equivalent to the limitations of claim 24 and are therefore rejected under the same basis.
e.	Per claim 25, DIXON et al and KUCERA teach the system of claim 21, DIXON et al further teach wherein the operations further comprise: receiving a request to filter at least one of test data, metadata, or statistics based on a user identifier of a log entry; and displaying the filtered test data, metadata, and statistics on a GUI [paras 0005-7—request for different version based on identification code associated with a user; KUCERA: paras 0026, 0055—personalizing contents and algorithms for choosing what to show].  
Claim 34 contains limitations that are substantially equivalent to the limitations of claim 25 and are therefore rejected under the same basis.
f.	Per claim 26, DIXON et al and KUCERA teach the system of claim 25, DIXON et al further teach wherein the operations further comprise: receiving a query from a user device, the query comprising a request to view at least one of test data, metadata, or statistics related to one or more log entries of the plurality of log entries; displaying the at least one of test data, metadata, or statistics on a graphic user interface for display to a user [paras 0005-7, 0010-11—requests for different version based on identification code associated with a user; KUCERA: paras 0026, 0055, 0059-60—personalizing contents and algorithms for choosing what to show].  
Claim 35 contains limitations that are substantially equivalent to the limitations of claim 26 and are therefore rejected under the same basis.


Allowable Subject Matter
III.	Claims 27-29, 36-38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

IV.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
HERMONI et al (USPN 11,153,177)

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448